Case: 20-1884    Document: 36     Page: 1   Filed: 01/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 JOYCE BECKSTEAD,
                     Petitioner

                             v.

      OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent
              ______________________

                        2020-1884
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE-0831-20-0119-I-1.
                 ______________________

                 Decided: January 7, 2020
                  ______________________

    RAYMOND SCOTT DIETRICH, Raymond S. Dietrich, PLC,
 Phoenix, AZ, for petitioner.

     STEPHANIE FLEMING, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by JEFFREY
 B. CLARK, REGINALD THOMAS BLADES, JR., ROBERT EDWARD
 KIRSCHMAN, JR.; ROXANN SAMANTHA JOHNSON, Office of
 General Counsel, United States Office of Personnel Man-
 agement, Washington, DC.
                   ______________________
Case: 20-1884    Document: 36      Page: 2    Filed: 01/07/2021




 2                                           BECKSTEAD   v. OPM




      Before LOURIE, DYK, and STOLL, Circuit Judges.
 LOURIE, Circuit Judge.
      Joyce Beckstead (“Mrs. Beckstead”) appeals from a de-
 cision of the Merit Systems Protection Board (the “Board”)
 denying her a survivor annuity arising from her former
 husband’s federal service. See Beckstead v. Office of Pers.
 Mgmt., 2020 MSPB LEXIS 1897 (M.S.P.B. May 11, 2020)
 (“Board Decision”). We affirm.
                        BACKGROUND
     Mrs. Beckstead was married to Lynn Beckstead
 (“Mr. Beckstead”) on February 4, 1965. In 1971, Mr. Beck-
 stead became a federal employee covered under the Civil
 Service Retirement System. In 2007, he applied for retire-
 ment and elected a survivor annuity for his spouse,
 Mrs. Beckstead. Each year after Mr. Beckstead’s retire-
 ment, the Office of Personnel Management (“OPM”) sent
 him an Annual Notice of Survivor Annuity Election Rights
 (“Annual Notice”). See SAppx. 39–40; see also Board Deci-
 sion, 2020 MSPB LEXIS 1897, at *2.
     On December 3, 2009, Mr. and Mrs. Beckstead di-
 vorced. A state court in New Mexico issued a Default De-
 cree of Dissolution of Marriage (“Divorce Decree”), which
 stated in relevant part that Mrs. Beckstead was entitled to:
     Exactly one half (1/2) of any and all retirement ben-
     efits, 401(k) or other retirement account of [Lynn].
     Such account(s) to be divided by Qualified Domes-
     tic Relations Order (QDRO).
 SAppx. 10. The Divorce Decree did not specifically provide
 for a survivor annuity, and no QDRO was issued while
 Mr. Beckstead was alive. Following the divorce, Mr. Beck-
 stead did not notify OPM of the divorce and he never made
 a new election of a survivor annuity for Mrs. Beckstead.
Case: 20-1884     Document: 36     Page: 3    Filed: 01/07/2021




 BECKSTEAD   v. OPM                                         3



     Mr. Beckstead died on July 9, 2018, and Mrs. Beck-
 stead applied for survivor annuity benefits thereafter.
 OPM informed Mrs. Beckstead that her application could
 not be processed because her Divorce Decree did not in-
 clude the referenced QDRO. On January 18, 2019, more
 than seven months after Mr. Beckstead’s death, the New
 Mexico state court issued a QDRO. SAppx. 24–26.
      On March 19, 2019, OPM informed Mrs. Beckstead
 that she was not entitled to survivor annuity benefits be-
 cause the QDRO was issued after Mr. Beckstead’s death.
 OPM then reconsidered and reversed its decision on the ba-
 sis that the agency had failed to properly notify Mr. Beck-
 stead of his rights to preserve the survivor annuity benefit
 after a divorce. SAppx. 32. Upon further review, however,
 OPM concluded that Mr. Beckstead had received notices
 informing him of his rights, but he did not elect a survivor
 annuity for Mrs. Beckstead after their divorce. Thus, on
 December 6, 2019, OPM confirmed its initial finding that
 Mrs. Beckstead was not entitled to former spouse survivor
 annuity benefits. SAppx. 35–36.
      Mrs. Beckstead appealed to the Board. On May 11,
 2020, the Administrative Judge (“AJ”) issued an initial de-
 cision affirming OPM’s denial of former spouse survivor an-
 nuity benefits. That decision became the final decision of
 the Board on June 15, 2020. Mrs. Beckstead appealed, and
 we have jurisdiction under 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
       A decision of the MSPB must be affirmed unless it was
 “(1) arbitrary, capricious, an abuse of discretion, or other-
 wise not in accordance with law; (2) obtained without pro-
 cedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c). We will not overturn an agency decision
 if it is supported by such relevant evidence as a reasonable
 mind might accept as adequate to support a conclusion.
 See Consol. Edison Co. v. Nat’l Labor Relations Bd., 305
Case: 20-1884    Document: 36     Page: 4    Filed: 01/07/2021




 4                                          BECKSTEAD   v. OPM



 U.S. 197, 229 (1938). “The standard is not what the court
 would decide in a de novo appraisal, but whether the ad-
 ministrative determination is supported by substantial ev-
 idence on the record as a whole.” Parker v. United States
 Postal Serv., 819 F.2d 1113, 1115 (Fed. Cir. 1987). The bur-
 den of establishing reversible error in a MSPB decision
 rests upon the petitioner. See Harris v. Dep’t of Veterans
 Affairs, 142 F.3d 1463, 1467 (Fed. Cir. 1998).
                              I
     By law, Mr. Beckstead’s election of a survivor annuity
 for Mrs. Beckstead terminated upon their divorce. See
 5 U.S.C. § 8339(j)(5)(A); Holder v. Office of Pers. Mgmt.,
 47 F.3d 412, 415 (Fed. Cir. 1995) (“Subsequent divorce ex-
 tinguishes an election made at retirement.”). Following the
 divorce, there were multiple ways in which Mrs. Beckstead
 could have again become entitled to the survivor annuity,
 see 5 U.S.C. § 8341(h)(1), none of which occurred in this
 case.
     First, Mr. Beckstead could have expressly elected a
 survivor annuity for Mrs. Beckstead within two years of
 the divorce. 5 U.S.C. § 8341(h)(1); 5 U.S.C. § 8339(j)(3).
 Although the AJ credited testimony that Mr. Beckstead in-
 tended to provide a survivor annuity for Mrs. Beckstead,
 Board Decision, 2020 MSPB LEXIS 1897, at *3 n.3, it is
 undisputed that Mr. Beckstead did not, in fact, make the
 statutorily required express election.
      Second, Mrs. Beckstead would have been entitled to a
 survivor annuity “if and to the extent expressly provided
 for . . . in the terms of any decree of divorce or annulment
 or any court order or court-approved property settlement
 agreement incident to such decree.” 5 U.S.C. § 8341(h)(1);
 see also 5 C.F.R. § 838.804(a). While there are two court
 orders that could potentially have entitled Mrs. Beckstead
 to a survivor annuity, the AJ correctly determined that nei-
 ther order was sufficient to meet the statutory and regula-
 tory requirements. The Divorce Decree did not “[e]xpressly
Case: 20-1884     Document: 36     Page: 5    Filed: 01/07/2021




 BECKSTEAD   v. OPM                                         5



 state that the former spouse is entitled to a former spouse
 survivor annuity using terms that are sufficient to identify
 the survivor annuity.” 5 C.F.R. § 838.804(b). The QDRO
 was not issued until after Mr. Beckstead died, and it was
 not the first order dividing marital property. See 5 C.F.R.
 § 838.806(b); see also id. at § 838.806(f)(1) (defining the
 “first order dividing the marital property of the retiree and
 the former spouse”).
     Accordingly, no election or valid court order granted
 Mrs. Beckstead a survivor annuity after the original elec-
 tion terminated upon her divorce from Mr. Beckstead. The
 Board correctly concluded that Mrs. Beckstead failed to
 prove that she is entitled to a survivor annuity.
                              II
     Mrs. Beckstead challenges OPM’s actions on due pro-
 cess grounds. According to Mrs. Beckstead, her former
 husband’s election of a survivor annuity when he applied
 for retirement “create[d] a form of vesting, so to speak,” of
 his retirement benefits, and Mrs. Beckstead contends that
 she thus belongs to a unique class of individuals to whom
 federal benefits have already been granted. See Petitioner
 Br. 6. She asserts that OPM “took [her] survivor benefit
 from her without notice.” Id. at 7. She acknowledges that
 current federal law did not require OPM to provide notice
 to her upon termination of the survival annuity election
 when she was divorced. See id.; see also Board Decision,
 2020 MSPB LEXIS 1897, at *6. But she contends that the
 law—specifically, Public Law 95-317, which amended the
 relevant sections in 5 U.S.C. §§ 8339 and 8341—is facially
 invalid because it violates the Fifth Amendment by failing
 to require that former spouses be provided with notice and
 an opportunity to be heard.
     The only legal authority Mrs. Beckstead cites is Mul-
 lane v. Central Hanover Bank & Trust Co., a case in which
 the Supreme Court addressed the “constitutional suffi-
 ciency of notice to beneficiaries on judicial settlement of
Case: 20-1884     Document: 36     Page: 6    Filed: 01/07/2021




 6                                           BECKSTEAD   v. OPM



 accounts by the trustee of a common trust fund.” 339 U.S.
 306, 307 (1950). There, the Court concluded that “[c]er-
 tainly the proceeding is one in which [the beneficiaries]
 may be deprived of property rights and hence notice and
 hearing must measure up to the standards of due process.”
 Id. at 313. Here, in contrast, Mrs. Beckstead cannot sup-
 port her assertion that she has been deprived of a vested
 property right because she did not satisfy the statutory
 conditions for entitlement to the claimed survivor annuity;
 specifically, she was not Mr. Beckstead’s “current spouse”
 at the time of his death. See 5 U.S.C. § 8339(j)(5)(A); War-
 ren v. Office of Pers. Mgmt., 407 F.3d 1309, 1314 (Fed. Cir.
 2005) (“At the time of the divorce, Mr. Pike’s survivor an-
 nuity was not one of the ‘benefits available,’ because a sur-
 vivor annuity would not become available for collection
 until Mr. Pike’s death and then only if Ms. Warren sur-
 vived him.”); Davis v. Office of Pers. Mgmt., 918 F.2d 944,
 946 (Fed. Cir. 1990) (“The present case [involving a survi-
 vor annuity], therefore, is different from situations where
 Congress has expressly caused a right in money to ‘vest’
 automatically on the death of the retiree.”).
      Mrs. Beckstead insists that if she had been aware that
 Mr. Beckstead’s election had terminated, she could have
 acted to protect her interest. But, setting aside our sympa-
 thy for Mrs. Beckstead in this case, we have held in analo-
 gous situations with regard to survivor annuities that
 “[t]he government is not responsible for providing instruc-
 tions to each potential annuitant.” Davis, 918 F.2d at 947;
 see also Sandel v. Office of Pers. Mgmt., 28 F.3d 1184, 1187
 (Fed. Cir. 1994) (“[P]etitioner identifies no provision either
 in the statute or in the OPM’s regulations requiring the
 OPM to notify former spouses of retirees of their option of
 applying for survivor benefits.”). Thus, consistent with our
 precedent, we hold that OPM did not violate Mrs. Beck-
 stead’s right to due process by failing to provide her with
 notice of the consequences that the divorce had on her for-
 mer husband’s elected survivor annuity.
Case: 20-1884     Document: 36      Page: 7   Filed: 01/07/2021




 BECKSTEAD   v. OPM                                           7



                              III
      Lastly, Mrs. Beckstead contends that OPM failed to
 provide Mr. Beckstead with legally sufficient notice of his
 rights regarding his survivor annuity election while he was
 alive. “OPM is statutorily obligated to annually inform
 each annuitant of such annuitant’s rights of election under
 sections 8339(j) and 8339(k)(2) of Title 5, United States
 Code.” Hairston v. Office of Pers. Mgmt., 318 F.3d 1127,
 1131 (Fed. Cir. 2003) (citing 5 U.S.C. § 8339 note). In
 Downing v. Office of Pers. Mgmt., we confirmed that, under
 our precedent and the relevant statute, OPM’s failure to
 provide notice could result in entitlement to survivor annu-
 ity benefits even without a new election after a divorce:
    A former spouse may receive survivor annuity ben-
    efits in the absence of a new election by the annui-
    tant if (1) the annuitant did not receive the
    required annual notice of his election rights under
    5 U.S.C. § 8339(j), see Act of July 10, 1978, § 3, Pub.
    L. No. 95-317, 92 Stat. 382, amended by Reorgani-
    zation Plan No. 2 of 1978, § 102, 92 Stat. 3783 (cod-
    ified as amended at 5 U.S.C. § 8339 note (2006)
    (“Annual Notice to Annuitant of Rights of Election
    Under Subsecs. (j) and (k)(2) of This Section”)), and
    (2) “there is evidence sufficient to show that the re-
    tiree indeed intended to provide a survivor annuity
    for the former spouse.” Hernandez v. Office of Pers.
    Mgmt., 450 F.3d 1332, 1334-35 (Fed. Cir. 2006)
    (quoting Wood v. Office of Pers. Mgmt., 241 F.3d
    1364, 1368 (Fed. Cir. 2001)).
 619 F.3d 1374, 1377 (Fed. Cir. 2010). Ultimately, however,
 we concluded in Downing that the first prong of that excep-
 tion was not met. Id. at 1377–78. We reach the same con-
 clusion in this case.
     Mrs. Beckstead does not contest the evidence in the
 record showing that OPM sent its Annual Notice to all an-
 nuitants on OPM’s computer master annuity roll, and she
Case: 20-1884    Document: 36      Page: 8    Filed: 01/07/2021




 8                                           BECKSTEAD   v. OPM



 concedes that Mr. Beckstead received the Annual Notices.
 See Petitioner Br. 9–10. Mrs. Beckstead challenges only
 the “content and form” of the notice that Mr. Beckstead re-
 ceived. Id. at 10–11. She argues that OPM’s Annual Notice
 was misleading because it identified five scenarios that
 could affect an employee’s annuity, and an employee would
 have difficulty determining which scenario applied. She
 further argues that, because this case involves an employee
 who already elected a survivor benefit and may have as-
 sumed that no further action was required, the Annual No-
 tice should have been formatted so as to emphasize
 information that would have alerted Mr. Beckstead that he
 was required to act.
     In the past, we found OPM’s notice of survivor annuity
 election rights ineffective when it completely failed to men-
 tion the need to affirmatively reelect a former spouse sur-
 vivor annuity after a divorce. See, e.g., Hairston, 318 F.3d
 at 1131 (finding notice ineffective when “[n]oticeably ab-
 sent from this notice was any notification of the need to af-
 firmatively elect to provide Ms. Hairston with a former
 spouse survivor annuity”); Simpson v. Office of Pers.
 Mgmt., 347 F.3d 1361, 1364 (Fed. Cir. 2003) (“The problem
 was that he did not make that election after the divorce,
 and OPM’s notice did not state that he had to do so again
 even if he had previously made such an election.”); Wood,
 241 F.3d at 1367 (“The letter received by Mr. Wood from
 OPM in September of 1986 made no mention of a require-
 ment that he make an election after the divorce.”). It is
 evident, however, that since those cases were decided,
 OPM has addressed the deficiency in its Annual Notice.
     The Annual Notice that OPM sent to Mr. Beckstead
 each year is less than two pages in length and it contains a
 category with the heading “3. Survivor Annuity Election for
 a Former Spouse.” SAppx. 39. Under that heading, the
 Annual Notice provides information about electing a survi-
 vor annuity for a former spouse, and it explicitly states:
Case: 20-1884     Document: 36      Page: 9    Filed: 01/07/2021




 BECKSTEAD   v. OPM                                           9



     Please note that a new survivor annuity election is
     required within 2 years after the divorce if you wish
     to provide a former spouse survivor annuity, even
     if at retirement you elected to provide a survivor
     annuity for that spouse.
 Id. The Board found that the Annual Notice was “adequate
 to inform [Mr. Beckstead] of the Section 8339(j) election re-
 quirements.” Board Decision, 2020 MSPB LEXIS 1897, at
 *5–6. In view of the explicit statements in the Annual No-
 tice, we have no basis to overturn that finding.
     We do not agree with Mrs. Beckstead’s argument that
 the existence of other categories in the Annual Notice—in-
 cluding the first category, which explicitly notes that it is
 applicable to the “Current Spouse”—renders the Annual
 Notice misleading. We also reject Mrs. Beckstead’s argu-
 ment that we should second-guess OPM’s formatting deci-
 sions about which words in the Annual Notice should be
 emphasized using underlining, bolding, italicizing, and
 capitalization. At bottom, OPM provided the relevant in-
 formation, and we cannot hold OPM responsible for
 Mr. Beckstead’s failure to reelect a survivor annuity after
 the divorce.
      It is also worth noting that when Mr. Beckstead ini-
 tially elected a survivor annuity for Mrs. Beckstead, he did
 so by filling out Standard Form (“SF”) 2801 (“Application
 for Immediate Retirement”). SAppx. 4–6. SF 2801 in-
 cludes a section with the heading “Section F – Annuity
 Election,” in which it explicitly states:
      An election for your spouse ends if your marriage
     ends by death, divorce, or annulment.
 SAppx. 5. Immediately below that language, the form
 again states the effects of divorce, this time in specific ref-
 erence to the survivor annuity that Mr. Beckstead actually
 elected:
Case: 20-1884      Document: 36   Page: 10     Filed: 01/07/2021




 10                                          BECKSTEAD   v. OPM



       If your marriage ends by death, divorce, or annul-
       ment, this election terminates and you must notify
       the Office of Personnel Management.
 Id.
      We have held that the combination of the language in
 SF 2801 and OPM’s Annual Notice constitutes legally suf-
 ficient notice of survivor annuity election rights under the
 law. Downing, 619 F.3d at 1378. Therefore, because it is
 not disputed that OPM sent Mr. Beckstead the Annual No-
 tice, we conclude that OPM met the statutory notice re-
 quirements in this case.
                         CONCLUSION
     We have considered Mrs. Beckstead’s remaining argu-
 ments but we find them unpersuasive. We therefore affirm
 the decision of the Board.
                         AFFIRMED
                            COSTS
       No costs.